Exhibit 10.1

 

LOGO [g71472img1.jpg]

October 22, 2015

Jeanine Lemmens

[Redacted]

[Redacted]

Dear Jeanine,

Reference is made in this letter agreement to the (i) Statement of Principal
Terms and Conditions of Employment, dated June 5, 2013, by and between Weight
Watchers (UK) Limited (“WWUK”) and you (the “Terms and Conditions”); (ii) Offer
Letter, dated as of July 4, 2013, by and between WWUK and you (the “Offer
Letter” and together with the Terms and Conditions, the “Employment
Agreements”); and (iii) Amended and Restated Continuity Agreement, dated as of
October 22, 2015, by and between Weight Watchers International, Inc. (“WWI” and
together with WWUK, the “Company”) and you (the “Continuity Agreement”).

As we recently discussed, in connection with your entering into the Continuity
Agreement, and notwithstanding any terms and conditions of the Continuity
Agreement or any Other Arrangement (as defined below), you hereby agree that any
consideration payable to you, or obligation to provide benefits to you, pursuant
to the Continuity Agreement shall be offset in full by any amounts payable or
benefits provided to you pursuant to the Employment Agreements (except with
respect to any reimbursement of repatriation expenses pursuant to the Offer
Letter) or any other agreement between you and the Company or any of its
affiliates, any plan, program or arrangement of the Company or any of its
affiliates, or as provided for by statute, regulation or local law in any
applicable jurisdiction (collectively, the “Other Arrangements”). In the event
any such payment or benefit is first paid or provided to you pursuant to (i) an
Other Arrangement, such payment or benefit shall offset in full any payment or
benefit to be provided under the Continuity Agreement, and (ii) the Continuity
Agreement, such obligations under the Other Arrangements will be deemed to have
been satisfied in full by the corresponding amount paid or benefit provided
under the Continuity Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

    Kind regards,    

/s/ James Chambers

    James Chambers     Chief Executive Officer

 

AGREED AND ACCEPTED:    

/s/ Jeanine Lemmens

   

October 22, 2015

Jeanine Lemmens     Date